DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/2021 has been entered.

Response to Arguments
Applicant’s arguments filed 10/11/2021 with respect to amended claim 1 being novel over the prior art of record have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 USC 102 in view of Katefidis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, 7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katefidis (US 2014/0352169).
Katefidis shows a device for controlling the temperature of objects, comprising: a) a housing in which a temperature-control chamber is housed (14, [0029]) that includes at least one air outlet (30) and at least one air inlet (42); wherein b) at least one heating unit (20), in which a hot primary gas flow can be generated (48) and to which air to be heated can be supplied from the at least one air outlet (30), is associated with the temperature-control chamber (14); c) the at least one heating unit includes a heat exchange device (38) into which the air to be heated from the temperature-control chamber can be heated by the hot primary gas (36, 30, fig. 1), which can be supplied to the temperature-control chamber again as heated recirculation air in a circuit via the at least one air inlet (40, 42), d) the at least one heating unit includes at least a first and a second flow output, via which heated recirculation air exits the at least one heating unit, the heat exchanger device being in fluid communication with both the first flow output and the second flow output (42, 46) wherein, the air to be heated is supplied from the temperature-control chamber to the heating unit through the at least one air outlet, .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Katefidis as applied to claim 1 above.
Katefidis discloses the first and second flow output each has a blower for conveying the recirculation air (34) and the claimed invention except for the first and second flow output each has a dedicated blower for conveying the recirculation air.  However, adding a second, duplicative fan of the same variety, would be an obvious consideration for one of ordinary skill in the art, and has no patentable significance unless a new and unexpected result is produced.  Please seem MPEP 2144.04.VI.B.  In this case applicant provides no such unexpected results.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Katefidis with a dedicated blower because a duplication of parts without unexpected results is no more than obvious to one of ordinary skill in the art.
Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Katefidis as applied to claim 1 above.
Katefidis discloses the claimed invention except for the heat exchanger device includes a first heat exchanger and a second heat exchanger, wherein air heated by means of the first heat exchanger exits the heating unit via the first flow output and air heated by means of the second heat exchanger exits the heating unit via the second flow output.  However, adding a second, duplicative heat exchanger of the same variety, would be an obvious consideration for one of ordinary skill in the art, and has no patentable significance unless a new and unexpected result is produced.  Please seem MPEP 2144.04.VI.B.  In this case applicant provides the expected results of the ability to provide independent control.  However, independent control is not an unexpected .
Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Katefidis as applied to claim 1 above and further in view of Wieland (US 2015/0121720).
Katefidis discloses the claimed invention except for one or more temperature sensors are provided, by means of which the temperature of the air to be heated and/or the temperature of the heated air can be detected.  Wieland teaches one or more temperature sensors are provided, by means of which the temperature of the air to be heated and/or the temperature of the heated air can be detected (69, 71) in order to more finely control the temperature in the drying tunnel.  Katefidis would benefit equally from more finely controlling the temperature in the drying tunnel.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Katefidis with one or more temperature sensors are provided, by means of which the temperature of the air to be heated and/or the temperature of the heated air can be detected as taught by Wieland in order to more finely control the temperature in the drying tunnel for improved process control. 
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Katefidis as applied to claim 7 above and further in view of Sonner (US 2004/0237339).
Katefidis discloses the aggregate module on each side of the temperature-control chamber includes a heating unit or that the aggregate module on only one side of the temperature-control chamber includes a heating unit or that the aggregate module includes a heating unit that is housed above the temperature-control chamber (38, 14, fig. 1, heating unit on top of chamber) and the claimed invention except for the aggregate module works with two pressure chamber modules.  Sonner teaches the aggregate module works with two pressure chamber modules (20, 20, fig. 3) in order to simultaneously dry multiple sides of an article to be treated for a more efficient process.  Katefidis would benefit equally from simultaneously drying multiple sides of an article to be treated for a more efficient process.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Katefidis with the aggregate module works with two pressure chamber modules as taught by Sonner in order to simultaneously dry multiple sides of an article to be treated for a more efficient process. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN PATRICK MCCORMACK whose telephone number is (571)270-7472. The examiner can normally be reached M-F, 7:30-4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P MCCORMACK/Primary Examiner, Art Unit 3762